1

2

3

4

5

6                               UNITED STATES DISTRICT COURT

7                                        DISTRICT OF NEVADA

8                                                    ***

9     DONALD ROTSIN BARREN,                            Case No. 2:19-cv-00142-APG-VCF

10                                      Plaintiff,                       ORDER
             v.
11
      JAMES DZURENDA, et al.,
12
                                  Defendants.
13

14           Plaintiff, who is in the custody of the Nevada Department of Corrections

15   (“NDOC”), submitted a civil rights complaint pursuant to 42 U.S.C. § 1983. (ECF No. 1-
16
     1). Plaintiff now has filed multiple documents purporting to supplement his complaint by
17
     adding more defendants and adding more allegations to at least one of the claims that
18
     was in the original complaint. (ECF No. 3, 4). Plaintiff also has filed a motion for a copy
19
     of the local rules. (ECF No. 7).
20
21
            The Court will not piecemeal documents together to determine whether Plaintiff
22
     states a colorable claim in his complaint. The Court therefore declines to screen
23
     Plaintiff’s complaint at this time and grants Plaintiff leave to file a complete First
24

25   Amended Complaint. The Court notes that, if Plaintiff chooses to file a complete

26   amended complaint, Plaintiff shall file that amended complaint within thirty (30) days

27   from the date of entry of this order. If Plaintiff chooses not to file a complete amended
28
     complaint, the Court will screen Plaintiff’s original complaint (ECF No. 1-1) only.
1           If Plaintiff chooses to file a complete amended complaint, he is advised that an

2    amended complaint supersedes (replaces) the original complaint and, thus, the amended

3    complaint must be complete in itself without reference to previous complaints or

4    filings. See Hal Roach Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1546

5    (9th Cir. 1989) (holding that “[t]he fact that a party was named in the original complaint is

6    irrelevant; an amended pleading supersedes the original”). Moreover, Plaintiff should file

7    the amended complaint on this Court’s approved prisoner civil rights form and it must be

8    entitled “First Amended Complaint.”

9           Plaintiff’s supplements (ECF No. 3, 4) must be stricken from the docket because all

10   claims, defendants, and specific factual allegations that Plaintiff wishes to pursue in this

11   litigation must be contained within either the original complaint or within the First Amended

12   Complaint, should Plaintiff choose to file a complete amended complaint.

13          The Court denies Plaintiff’s motion for a copy of the local rules. The local rules are

14   available online, and the Court does not have physical copies of the local rules. It appears

15   that Plaintiff is requesting the local rules because the Court ordered him to comply with

16   those rules by updating his address with the Court. That local rule requirement, along with

17   some other relevant local rule requirements such as the requirement that plaintiffs file

18   complete amended complaints, was explained in the advisory letter (ECF No. 2) the Court

19   sent to Plaintiff when he submitted his original complaint. The Court therefore will direct

20   the Clerk of the Court to send Plaintiff a copy of that advisory letter.

21   II.    Conclusion

22          It is therefore ordered that Plaintiff’s supplements (ECF No. 3, 4) are stricken from

23   the docket.

24          It is further ordered that, if Plaintiff chooses to file an amended complaint, as

25   outlined in this order, Plaintiff shall file the complete amended complaint within thirty (30)

26   days from the date of entry of this order.

27          It is further ordered that the Clerk of the Court shall send to Plaintiff the approved

28   form for filing a § 1983 complaint, instructions for the same, a copy of his original complaint

                                                    2
1    (ECF No. 1-1), and copies of his supplements (ECF No. 3, 4). If Plaintiff chooses to file

2    an amended complaint, he should use the approved form and he must write the words

3    “First Amended” above the words “Civil Rights Complaint” in the caption.

4           It is further ordered that, if Plaintiff chooses not to file an amended complaint within

5    thirty (30) days, the Court will screen Plaintiff’s original complaint (ECF No. 1-1) only.

6           It is further ordered that the motion for a copy of the local rules is denied, but the

7    Clerk of the Court shall send Plaintiff a copy of the advisory letter (ECF No. 2) that

8    previously was sent to him.

9           DATED THIS 22nd day of October, 2019.

10

11                                                     UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                   3
